Order
PER CURIAM.
This appeal is from a conviction of one count of unlawful use of a weapon, § 571.030, RSMo Cum.Supp.1998, after a bench trial. Appellant was sentenced to five years in the custody of the Missouri Department of Corrections. Thomas contends the trial court erred in accepting his waiver of jury trial because the record does not show that he was sufficiently informed to make a knowing waiver of his right to jury trial. Thomas also contends that the trial court erred in failing to consider his defense of acting in defense of property.
Having carefully considered the contentions on appeal, the court finds the contentions to be without merit. The judgment is affirmed. An opinion would lack jurisprudential value. A memorandum has been furnished to the parties as to the basis of the decision. Rule 30.25(b).